 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8    ROBERT MITKA,

 9                              Petitioner,                CASE NO. C19-193-MJP-BAT

10            v.                                           ORDER DIRECTING PARTIES TO
                                                           FILE SUPPLEMENTAL BRIEFS
11    ICE FIELD OFFICE DIRECTOR,

12                              Respondent.

13           Robert Mitka, who is currently represented by counsel, brings this 28 U.S.C. § 2241

14   habeas action to challenge his prolonged immigration detention and obtain release or a bond

15   hearing. He has been detained since May 1, 2018, and an immigration judge (“IJ”) found that

16   she did not have jurisdiction to release him on bond. An IJ also denied his application for

17   asylum, and his appeal of that decision is currently pending. U.S. Immigration and Customs

18   Enforcement is scheduled to conduct a custody review on July 7, 2019, and may consider him for

19   release at that time.

20           The Government has moved to dismiss, arguing that Mr. Mitka entered the United States

21   under the Visa Waiver Program, and therefore (a) he is lawfully detained under the statute

22   establishing that program, 8 U.S.C. § 1187, (b) the immigration court does not have jurisdiction

23   to consider his request for a bond hearing under Matter of A-W-, 25 I. & N. Dec. 45 (BIA 2009),



     ORDER DIRECTING PARTIES TO FILE
     SUPPLEMENTAL BRIEFS - 1
 1   and (c) the BIA’s decision in A-W- should be afforded Chevron deference. Mr. Mitka’s response

 2   brief did not address the Government’s arguments and instead asserted that his detention of more

 3   than a year without a bond hearing violates his due process rights.

 4            These are all issues of first impression in this District and, it appears, the Ninth Circuit.

 5   District courts addressing similar issues have reached different results. Some have held that a

 6   habeas petitioner in Mr. Mitka’s situation is detained under 8 U.S.C. § 1226(a) and entitled to a

 7   bond hearing pursuant to that statute. E.g., Gjergi G. v. Edwards, No. 19-5059, 2019 WL

 8   1254561 (D.N.J. Mar. 18, 2019); Emila N. v. Ahrendt, No. 19-5060, 2019 WL 1123227 (D.N.J.

 9   Mar. 12, 2019). Others have declined to decide the statutory basis for the petitioner’s detention

10   and directly addressed the constitutional question. E.g., Bacuku v. Aviles, No. 15-2543, 2016

11   WL 818894 (D.N.J. Mar. 2, 2016). 1

12            “It is a fundamental principle that a court, presented with both statutory and constitutional

13   grounds to support the relief requested, usually should pass on the statutory claim before

14   considering the constitutional question.” Shannon v. U.S. Civil Serv. Comm., 621 F.2d 1030,

15   1031 (9th Cir. 1980) (per curiam). In light of this principle and the above authority resolving

16   analogous cases without addressing constitutional claims, the Court concludes that it must

17   determine the statutory basis for Mr. Mitka’s detention prior to addressing due process claim.

18   Given that Mr. Mitka did not address the statutory basis for his detention in his briefing, the

19   Court will direct him to file a supplemental response and provide the Government with an

20   opportunity to file a supplemental reply.

21            Based on the foregoing, the Court ORDERS:

22

23   1
      These are not the only approaches courts have taken to this issue but are the most relevant for the purposes of this
     order.

     ORDER DIRECTING PARTIES TO FILE
     SUPPLEMENTAL BRIEFS - 2
 1          (1)     Mr. Mitka shall file a supplemental response brief by July 10, 2019, that

 2   addresses, at a minimum, the statutory basis for his detention. Mr. Mitka also should inform the

 3   Court of the outcome of his July 7, 2019 custody review.

 4          (2)     The Government may file a supplemental reply brief by July 15, 2019.

 5          (3)     The Clerk is directed to RE-NOTE the Government’s motion to dismiss, Dkt. 9,

 6   for July 15, 2019, and to send copies of this order to the parties and the assigned District Judge.

 7          DATED this 27th day of June, 2019.

 8

 9                                                         A
                                                           BRIAN A. TSUCHIDA
10                                                         Chief United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DIRECTING PARTIES TO FILE
     SUPPLEMENTAL BRIEFS - 3
